Opinion by
Wilson, J.
It was stipulated that the items marked “A” and “B” consist of articles which are neither appropriate nor suitable for the purposes of ornamentation to which artificial flowers may be temporarily devoted, composed wholly or in chief value of vegetable fiber, other than cotton, or in chief value of straw, the same in all material respects as the merchandise the subject of Abstract 57673, except for the component material of chief value. In accordance therewith, the items marked “A” were held dutiable at 20 percent under paragraph 1023, as modified by T. D. 51802, for all manufactures, wholly or in chief value of vegetable fiber, not specially provided for, and the items marked “B” at 25 percent under paragraph 1537 (a) of the tariff act as manufactures of straw, not specially provided for.